COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ZACHARY CARTER,                                §              No. 08-22-00151-CR

                       Appellant,                §                Appeal from the

  v.                                             §          Criminal District Court No. 1

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20210D01533)

                                            §
                                          ORDER

       The Court GRANTS Angie Morales’ request for an extension of time within which to file

the Reporter’s Record until November 14, 2022. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Angie Morales, Court Reporter for Criminal District Court

No. 1 for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before November 14, 2022.

       IT IS SO ORDERED this 17th day of October, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.